IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRISTIN DOLL, :
Plaintiff : CIVIL ACTION

v. 5
ISAACS AND COHEN, LLC, et al, ; No. 19-5027
Defendants ;

AND NOW, this Ist day of April, 2020, upon consideration of Defendants’ Motion to
Dismiss Plaintiff's Complaint (Doc. No. 13) and Plaintiffs failure to respond thereto, it is
ORDERED that:

1. The Motion to Dismiss (Doc. No. 13) is GRANTED for the reasons set forth in the
accompanying memorandum;
2. The Amended Complaint (Doc. No. 11)is DISMISSED WITH PREJUDICE; and

3. The Clerk of Court shall mark this action CLOSED for all purposes, including statistics.

BY THE COURT:

VI

GENEE.K. PRATTER
UNITED STATES DISTRICT JUDGE
